Exhibit 10.1

SUCCESSION AGREEMENT

This SUCCESSION AGREEMENT (the "Agreement") is made and entered into as of the
19th day of January, 2012, by and among James V. O'Donnell (the "Executive") and
American Eagle Outfitters, Inc., a Delaware corporation (the "Company"). All
capitalized terms used, but not defined, herein shall have the meanings ascribed
to them in the amended and restated Employment Agreement between the Executive
and the Company, dated as of January 11, 2010 (the "Employment Agreement").

WHEREAS

, the Executive currently serves as Chief Executive Officer of the Company and
as a member of the Company's Board of Directors (the "Board");



WHEREAS

, the Executive and the Company are parties to the Employment Agreement which
sets forth the terms and conditions of the Executive's employment with the
Company;



WHEREAS

, the Executive and the Company now desire to enter into a mutually satisfactory
arrangement concerning, among other things, the Executive's eventual separation
from service with the Company, and other matters related thereto;



WHEREAS

, subject to the terms and conditions contained herein, the Executive and the
Company agree mutually as follows;



NOW, THEREFORE

, in consideration of the foregoing and the mutual covenants and agreements
contained herein, the parties hereto agree as follows:



Succession
.


 
Termination Date
. The Executive hereby acknowledges and agrees that his employment with the
Company will terminate effective January 28, 2012 (such date, the "Termination
Date"). Except as otherwise explicitly set forth herein, the terms and
conditions set forth in the Employment Agreement will continue to govern the
Executive's employment with the Company through the Termination Date. For the
avoidance of doubt, nothing herein shall limit any rights or obligations of the
Executive under the Employment Agreement;
provided
that in the event that any terms of this Agreement conflict with the terms of
the Employment Agreement, the terms of this Agreement shall exclusively govern;
and further provided that nothing herein shall result in the payment of
duplicate amounts or benefits.


 
Resignation of Officer and Board Positions
. The Executive hereby resigns, effective as of the Termination Date, from his
positions as (i) the Chief Executive Officer of the Company and any other
positions that he may hold within the Company and its affiliates and (ii) a
member of the Board and a member of any committees of the Board on which he may
serve, as well as of the board of directors of any of the Company's affiliates.


 

Separation Payments and Benefits
. In consideration of the Executive's service to the Company and the Executive's
agreement to comply with the terms of this Agreement, the Company and the
Executive mutually agree that his separation from service from the Company shall
be treated as a termination by the Company without "cause" (as such term is
defined in the Employment Agreement) pursuant to Section 5.4 of the Employment
Agreement. In accordance with Section 5.4 of the Employment Agreement, the
Executive is entitled to (i) any earned but unpaid salary and declared but
unpaid bonus, payable within 15 days following the Termination Date; (ii)
subject to Section 9 hereof, any deferred compensation to which the Executive is
entitled in accordance with the term and conditions of the applicable
arrangements, (iii) the Retirement Benefit payable, subject to Section 9 hereof,
in a lump sum within 30 days following his Termination Date; (iv) an annual cash
incentive bonus in respect of the Company's 2011 fiscal year, to the extent that
the applicable performance goals are met for the 2011 fiscal year, and paid when
2011 fiscal year annual cash incentive bonuses are paid to senior management
generally, (v) severance equal to one year of the Executive's base salary
immediately prior to the Termination Date, less $65,000 representing the cost of
personal use of an airplane supplied by the Company prior to the Termination
Date, payable, subject to Section 9 hereof, in a lump sum within 30 days
following his Termination Date; (vi) the employee discount on Company
merchandise generally applicable to active employees from time to time, for the
Executive and his spouse on the date hereof, for each of their respective
lifetimes, (vii) payment in respect of accrued but untaken vacation in
accordance with Company policy, payable within 15 days following the Termination
Date, (viii) outstanding restricted stock unit awards that have not been paid by
delivery of stock prior to the Termination Date (which shall continue to be
paid, without pro-ration, by delivery of stock in the same manner on the
anniversary of the grant on the same schedule as if the Executive's employment
had not terminated); (ix) outstanding long-term performance restricted stock
unit awards that have not been paid by delivery of stock prior to the
Termination Date (which shall continue to vest, without pro-ration, and be paid
on the same schedule by delivery of stock in the same manner upon vesting, to
the extent that the performance goals established at the time of grant are met,
as if Executive's employment had not terminated); and (x) outstanding stock
options (which shall be exercisable until the earlier of (I) the expiration date
set forth in the stock option award agreement, or (II) (A) for options that are
vested as of the Termination Date, one year after the Termination Date and
(B) for options that are not vested as of the Termination Date, one year after
the vesting date when such options (which shall continue to vest) first become
exercisable);

provided, however that notwithstanding the forgoing and anything in this
Agreement or the Employment Agreement to the contrary, all restricted stock unit
awards, long-term performance restricted stock unit awards, and stock option
awards that were made or granted within six months prior to the Termination Date
shall terminate and shall never vest or become exercisable. In addition to the
foregoing benefits, as of the Termination Date, the Executive shall be entitled
to (i) retirement health insurance pursuant to Section 5.3.2 of the Employment
Agreement, provided that the Executive shall pay all associated premiums for
coverage, (ii) the remaining balance in Executive's account under the Company
Long Term Incentive Cash Plan, payable within 30 days following the Termination
date, and (iii) reimbursement for any unpaid business expenses pursuant to
Sections 3.6 and 5.7 of the Employment Agreement, payable within 15 days
following the Termination Date.


 
Restrictive Covenants; Forfeiture; Effect of Certain Terminations
. For the avoidance of doubt, (i) the Executive shall continue to comply with
the terms of any restrictive covenants and be subject to any forfeiture
provisions, in each case as set forth in any plan, agreement, policy or
arrangement of the Company in which the Executive participates or to which he is
a party, including without limitation, the Executive's obligations set forth in
Section 4 of the Employment Agreement, and the parties acknowledge that such
covenants or provisions shall remain in full force and effect (including any
applicable forfeiture or repayment provisions in the event of breach) following
the Termination Date in accordance with their terms and (ii) if the Executive's
employment is terminated prior to the Termination Date by the Company for
"cause" (as such term is used in the Employment Agreement or any other plan,
agreement, policy or arrangement of the Company in which the Executive
participates or to which he is a party), the payments and benefits to which the
Executive is entitled on account of such termination pursuant to each such plan,
agreement, policy or arrangement shall be determined without regard to this
Agreement.


 
Consulting Agreement
.


 
Consulting Period
. In consideration of the payments and benefits set forth in Section 4(c) of
this Agreement, the Executive agrees that he shall remain available to the
Company to perform the services described in Section 4(b) from the Termination
Date through February 2, 2013 (the "Consulting Period").


 
Consulting Services
. During the Consulting Period, the Executive shall (i) provide general
consulting services to the Company, including, without limitation, assistance in
the transition to a new chief executive officer, completion of any pending
projects, handoff of third party relationships, strategic planning, and
provision of such other advice, expertise or knowledge with respect to his
duties as chief executive officer of the Company as may be reasonably requested
by the Board or the new chief executive officer of the Company from time to time
(including, without limitation, attending in-person meetings with the new chief
executive officer or such other persons as the new chief executive officer may
designate), (ii) provide assistance to the Company and its advisors in
connection with any audit, investigation or administrative, regulatory or
judicial proceeding involving matters within the scope of his duties and
responsibilities to the Company during his employment with the Company, or as to
which he otherwise has knowledge (including, without limitation, being available
to the Company upon reasonable notice for interviews and factual investigations,
and appearing at the Company's reasonable request to give testimony without
requiring service of a subpoena or other legal process), and (iii) make himself
reasonably available to consult on specific projects for the Company, as may be
reasonably requested from time to time by the Board or the new chief executive
officer (collectively, the "Consulting Services"). Such Consulting Services
shall be performed at such place or places as are mutually agreed upon by the
Executive and the Company.


 
Consulting Fee
. In consideration of the Consulting Services, the Executive shall be eligible
to receive a consulting fee (the "Consulting Fee") of not less than $552,500 and
not greater than $2,210,000, with the excess over $552,500, if any, based on
attainment of the same performance goals as are applicable to executive officers
of the Company in respect of annual bonuses for the Company's 2012 fiscal year
as determined by the Compensation Committee of the Board, payable (to the extent
earned) in a single lump sum within 75 days following the end of the Consulting
Period. If the Company terminates the Consulting Period early other than due to
a continued failure of the Executive to perform the Consulting Services as
described in this Agreement after notice from the Company and reasonable
opportunity of not less than 30 days for the Executive to cure such failure to
the reasonable satisfaction of the Company, the Executive shall receive the
Consulting Fee as if such termination had not occurred. If the Executive
terminates the Consulting Period early for any reason, a pro-rata portion of the
Consulting Fee shall be paid to the Executive at the time described in this
Section 4(c), and in an amount equal to the Consulting Fee which would have been
payable in respect of the entire Consulting Period multiplied by a fraction, the
numerator of which is the number of days in the Consulting Period through such
termination, and the denominator of which is 370.


 
Expenses
. The Company shall reimburse the Executive for (i) reasonable out-of-pocket
expenses (including travel, lodging and meals) incurred by the Executive in
connection with the Consulting Services, and (ii) without limiting the preceding
clause (i), the Company shall reimburse the Executive for the cost of a personal
assistant for not more than 10 hours per week during the Consulting Period, in
each case subject to reasonable documentation and compliance with the Company's
standard expense reimbursement policy.


 
Independent Contractor Status
. The Executive acknowledges and agrees that, during the Consulting Period, the
Executive's status at all times shall be that of an independent contractor, and
that the Executive may not, at any time, act as a representative for or on
behalf of the Company for any purpose or transaction, and may not bind or
otherwise obligate the Company in any manner whatsoever without obtaining the
prior written approval of the Company therefor. The Company and the Executive
hereby acknowledge and agree that all consulting fees paid pursuant to Section
4(c) shall represent fees for services as an independent contractor, and shall
therefor be paid without any deductions or withholdings taken therefrom for
taxes or for any other purpose. The Executive further acknowledges that the
Company makes no warranties as to any tax consequences regarding payment of such
fees, and specifically agrees that the determination of any tax liability or
other consequences of any payment made hereunder is the Executive's sole and
complete responsibility and that the Executive will pay all taxes, if any,
assessed on such payments under the applicable laws of any Federal, state, local
or other jurisdiction and, to the extent not so paid, will indemnify the Company
for any taxes so assessed against the Company.

The Executive also agrees that during the Consulting Period, other than as
explicitly set forth in this Agreement, the Executive shall not be eligible to
participate in any of the employee benefit plans or arrangements of the Company.


 

No Mitigation; No Offset
. In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and, such amounts shall not be
reduced whether or not the Executive obtains other employment.


 
Tax Withholding
. The Company shall be entitled to withhold from the benefits and payments
described herein all income and employment taxes required to be withheld by
applicable law.


 
Notices
. All notices, requests, demands or other communications under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or deposited in the United States mail, postage prepaid, by registered
or certified mail, return receipt requested, to the party to whom such notice is
being given as follows:

As to the Executive: The Executive's last address on the books and records of
the Company

As to the Company: American Eagle Outfitters, Inc.
77 Hot Metal Street
Pittsburgh, Pennsylvania 15203-2329
Attention: General Counsel

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
 

Successors
. This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


 
Section 409A
. Notwithstanding anything provided herein, if, upon the advice of its counsel,
the Company determines that any payments or benefits to be provided to the
Executive pursuant to the terms of this Agreement or the Employment Agreement
may become subject to the additional tax under Section 409A(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the "Code") or any other taxes or
penalties imposed under Section 409A of the Code (the "409A Taxes") as
applicable at the time such payments and benefits are otherwise required, then:
(i) such payments or benefits shall be delayed until the date that is six months
after the date of the Executive's "separation from service" (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, in the opinion of such counsel, is sufficient to avoid the imposition of
409A Taxes (the "Payment Delay Period"), and (ii) such payments shall be
increased by an amount equal to interest on such payments for the "Merrill Lynch
U.S. Corporate, A Rated, 15 + Years Index" (or any successor index, or if
neither exists, the most similar index which does exist) as of December 31 of
the year preceding the year in which the Payments Delay Period commences,
compounded annually. If any compensation or benefits provided by this Agreement
may result in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify this Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
"deferred compensation" within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments and benefits to the Executive.


 
Miscellaneous
. This Agreement, and the rights and obligations of the parties hereto, shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania, except to the extent governed by federal laws, and
shall be construed according to its fair meaning and not for or against any
party. Any dispute between the parties hereto arising out of or related to this
Agreement (including any dispute in respect of Section 4 of this Agreement) will
be subject to Section 6 of the Employment Agreement. If any provision hereof is
unenforceable, such provision shall be fully severable, and this Agreement shall
be construed and enforced as if such unenforceable provision had never comprised
a part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the Agreement shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. As used in this Agreement, the term "affiliate" means
an entity controlled by, controlling or under common control with the Company.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Board has
caused this Agreement to be executed by its duly authorized representative, all
as of the date first above written.



/s/ James V. O'Donnell


James V. O'Donnell

AMERICAN EAGLE OUTFITTERS, INC.

/s/ Jay L. Schottenstein
By: Jay L. Schottestein

Title: Chairman



